


110 HJ 59 IH: Granting the consent of Congress to the

U.S. House of Representatives
2007-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		1st Session
		H. J. RES. 59
		IN THE HOUSE OF REPRESENTATIVES
		
			October 17, 2007
			Mr. Welch of Vermont
			 introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Granting the consent of Congress to the
		  International Emergency Management Assistance Memorandum of
		  Understanding.
	
	
		1.Congressional
			 consentCongress consents to
			 the International Emergency Management Assistance Memorandum of Understanding
			 entered into between the States of Maine, New Hampshire, Vermont,
			 Massachusetts, Rhode Island, and Connecticut and the Provinces of Quebec, New
			 Brunswick, Prince Edward Island, Nova Scotia and Newfoundland. The compact is
			 substantially as follows:
			
				Article I—International Emergency
				Management Assistance Memorandum of Understanding Purpose and
				AuthoritiesThe International
				Emergency Management Assistance Memorandum of Understanding, hereinafter
				referred to as the compact, is made and entered into by and
				among such of the jurisdictions as shall enact or adopt this compact,
				hereinafter referred to as party jurisdictions. For the purposes
				of this agreement, the term jurisdictions may include any or all
				of the States of Maine, New Hampshire, Vermont, Massachusetts, Rhode Island,
				and Connecticut and the Provinces of Quebec, New Brunswick, Prince Edward
				Island, Nova Scotia and Newfoundland, and such other states and provinces as
				may hereafter become a party to this compact.
					The purpose of this compact is to provide
				for the possibility of mutual assistance among the jurisdictions entering into
				this compact in managing any emergency or disaster when the affected
				jurisdiction or jurisdictions ask for assistance, whether arising from natural
				disaster, technological hazard, manmade disaster or civil emergency aspects of
				resources shortages.
					This compact also provides for the process
				of planning mechanisms among the agencies responsible and for mutual
				cooperation, including, if need be, emergency-related exercises, testing, or
				other training activities using equipment and personnel simulating performance
				of any aspect of the giving and receiving of aid by party jurisdictions or
				subdivisions of party jurisdictions during emergencies, with such actions
				occurring outside actual declared emergency periods. Mutual assistance in this
				compact may include the use of emergency forces by mutual agreement among party
				jurisdictions.
					Article II—General
				ImplementationEach party
				jurisdiction entering into this compact recognizes that many emergencies may
				exceed the capabilities of a party jurisdiction and that intergovernmental
				cooperation is essential in such circumstances. Each jurisdiction further
				recognizes that there will be emergencies that may require immediate access and
				present procedures to apply outside resources to make a prompt and effective
				response to such an emergency because few, if any, individual jurisdictions
				have all the resources they need in all types of emergencies or the capability
				of delivering resources to areas where emergencies exist.
					The prompt, full, and effective utilization
				of resources of the participating jurisdictions, including any resources on
				hand or available from any other source that are essential to the safety, care,
				and welfare of the people in the event of any emergency or disaster, shall be
				the underlying principle on which all articles of this compact are
				understood.
					On behalf of the party jurisdictions
				participating in the compact, the legally designated official who is assigned
				responsibility for emergency management is responsible for formulation of the
				appropriate inter-jurisdictional mutual aid plans and procedures necessary to
				implement this compact, and for recommendations to the jurisdiction concerned
				with respect to the amendment of any statutes, regulations, or ordinances
				required for that purpose.
					Article III—Party Jurisdiction
				Responsibilities
					(a)Formulate Plans and ProgramsIt is the responsibility of each party
				jurisdiction to formulate procedural plans and programs for
				inter-jurisdictional cooperation in the performance of the responsibilities
				listed in this section. In formulating and implementing such plans and programs
				the party jurisdictions, to the extent practical, shall—
						(1)review individual jurisdiction hazards
				analyses that are available and, to the extent reasonably possible, determine
				all those potential emergencies the party jurisdictions might jointly suffer,
				whether due to natural disaster, technological hazard, man-made disaster or
				emergency aspects of resource shortages;
						(2)initiate a process to review party
				jurisdictions’ individual emergency plans and develop a plan that will
				determine the mechanism for the inter-jurisdictional cooperation;
						(3)develop inter-jurisdictional procedures to
				fill any identified gaps and to resolve any identified inconsistencies or
				overlaps in existing or developed plans;
						(4)assist in warning communities adjacent to
				or crossing jurisdictional boundaries;
						(5)protect and ensure delivery of services,
				medicines, water, food, energy and fuel, search and rescue, and critical
				lifeline equipment, services and resources, both human and material to the
				extent authorized by law;
						(6)inventory and agree upon procedures for the
				inter-jurisdictional loan and delivery of human and material resources,
				together with procedures for reimbursement or forgiveness; and
						(7)provide, to the extent authorized by law,
				for temporary suspension of any statutes or ordinances, over which the province
				or state has jurisdiction, that impede the implementation of the
				responsibilities described in this subsection.
						(b)Request AssistanceThe authorized representative of a party
				jurisdiction may request assistance of another party jurisdiction by contacting
				the authorized representative of that jurisdiction. These provisions only apply
				to requests for assistance made by and to authorized representatives. Requests
				may be verbal or in writing. If verbal, the request must be confirmed in
				writing within 15 days of the verbal request. Requests must provide the
				following information:
						(1)A description of the emergency service
				function for which assistance is needed and of the mission or missions,
				including but not limited to fire services, emergency medical, transportation,
				communications, public works and engineering, building inspection, planning and
				information assistance, mass care, resource support, health and medical
				services, and search and rescue.
						(2)The amount and type of personnel,
				equipment, materials, and supplies needed and a reasonable estimate of the
				length of time they will be needed.
						(3)The specific place and time for staging of
				the assisting party’s response and a point of contact at the location.
						(c)Consultation among party jurisdiction
				officialsThere shall be
				frequent consultation among the party jurisdiction officials who have assigned
				emergency management responsibilities, such officials collectively known
				hereinafter as the International Emergency Management Group, and other
				appropriate representatives of the party jurisdictions with free exchange of
				information, plans, and resource records relating to emergency capabilities to
				the extent authorized by law.
					Article IV—LimitationAny party jurisdiction requested to render
				mutual aid or conduct exercises and training for mutual aid shall undertake to
				respond as soon as possible, except that it is understood that the jurisdiction
				rendering aid may withhold or recall resources to the extent necessary to
				provide reasonable protection for that jurisdiction. Each party jurisdiction
				shall afford to the personnel of the emergency forces of any party
				jurisdiction, while operating within its jurisdictional limits under the terms
				and conditions of this compact and under the operational control of an officer
				of the requesting party, the same powers, duties, rights, privileges, and
				immunities as are afforded similar or like forces of the jurisdiction in which
				they are performing emergency services. Emergency forces continue under the
				command and control of their regular leaders, but the organizational units come
				under the operational control of the emergency services authorities of the
				jurisdiction receiving assistance. These conditions may be activated, as
				needed, by the jurisdiction that is to receive assistance or upon commencement
				of exercises or training for mutual aid and continue as long as the exercises
				or training for mutual aid are in progress, the emergency or disaster remains
				in effect or loaned resources remain in the receiving jurisdiction or
				jurisdictions, whichever is longer. The receiving jurisdiction is responsible
				for informing the assisting jurisdictions of the specific moment when services
				will no longer be required.
				Article V—Licenses and
				PermitsWhenever a person
				holds a license, certificate, or other permit issued by any jurisdiction party
				to the compact evidencing the meeting of qualifications for professional,
				mechanical, or other skills, and when such assistance is requested by the
				receiving party jurisdiction, such person is deemed to be licensed, certified,
				or permitted by the jurisdiction requesting assistance to render aid involving
				such skill to meet an emergency or disaster, subject to such limitations and
				conditions as the requesting jurisdiction prescribes by Executive order or
				otherwise.
				Article VI—LiabilityAny person or entity of a party jurisdiction
				rendering aid in another jurisdiction pursuant to this compact are considered
				agents of the requesting jurisdiction for tort liability and immunity purposes.
				Any person or entity rendering aid in another jurisdiction pursuant to this
				compact are not liable on account of any act or omission in good faith on the
				part of such forces while so engaged or on account of the maintenance or use of
				any equipment or supplies in connection therewith. Good faith in this article
				does not include willful misconduct, gross negligence, or recklessness.
				Article VII—Supplementary
				AgreementsBecause it is
				probable that the pattern and detail of the machinery for mutual aid among 2 or
				more jurisdictions may differ from that among the jurisdictions that are party
				to this compact, this compact contains elements of a broad base common to all
				jurisdictions, and nothing in this compact precludes any jurisdiction from
				entering into supplementary agreements with another jurisdiction or affects any
				other agreements already in force among jurisdictions. Supplementary agreements
				may include, but are not limited to, provisions for evacuation and reception of
				injured and other persons and the exchange of medical, fire, public utility,
				reconnaissance, welfare, transportation and communications personnel,
				equipment, and supplies.
				Article VIII—Workers' Compensation
				and Death BenefitsEach party
				jurisdiction shall provide, in accordance with its own laws, for the payment of
				workers’ compensation and death benefits to injured members of the emergency
				forces of that jurisdiction and to representatives of deceased members of those
				forces if the members sustain injuries or are killed while rendering aid
				pursuant to this compact, in the same manner and on the same terms as if the
				injury or death were sustained within their own jurisdiction.
				Article
				IX—ReimbursementAny party
				jurisdiction rendering aid in another jurisdiction pursuant to this compact
				shall, if requested, be reimbursed by the party jurisdiction receiving such aid
				for any loss or damage to, or expense incurred in, the operation of any
				equipment and the provision of any service in answering a request for aid and
				for the costs incurred in connection with those requests. An aiding party
				jurisdiction may assume in whole or in part any such loss, damage, expense, or
				other cost or may loan such equipment or donate such services to the receiving
				party jurisdiction without charge or cost. Any 2 or more party jurisdictions
				may enter into supplementary agreements establishing a different allocation of
				costs among those jurisdictions. Expenses under article VIII are not
				reimbursable under this section.
				Article X—EvacuationEach party jurisdiction shall initiate a
				process to prepare and maintain plans to facilitate the movement of and
				reception of evacuees into its territory or across its territory, according to
				its capabilities and powers. The party jurisdiction from which the evacuees
				came shall assume the ultimate responsibility for the support of the evacuees,
				and after the termination of the emergency or disaster, for the repatriation of
				such evacuees.
				Article XI—Implementation
					(a)This compact is effective upon its
				execution or adoption by any 2 jurisdictions, and is effective as to any other
				jurisdiction upon its execution or adoption thereby: subject to approval or
				authorization by the United States Congress, if required, and subject to
				enactment of provincial or State legislation that may be required for the
				effectiveness of the Memorandum of Understanding.
					(b)Any party jurisdiction may withdraw from
				this compact, but the withdrawal does not take effect until 30 days after the
				governor or premier of the withdrawing jurisdiction has given notice in writing
				of such withdrawal to the governors or premiers of all other party
				jurisdictions. The action does not relieve the withdrawing jurisdiction from
				obligations assumed under this compact prior to the effective date of
				withdrawal.
					(c)Duly authenticated copies of this compact
				in the French and English languages and of such supplementary agreements as may
				be entered into shall, at the time of their approval, be deposited with each of
				the party jurisdictions.
					Article
				XII—SeverabilityThis compact
				is construed to effectuate the purposes stated in Article I. If any provision
				of this compact is declared unconstitutional or the applicability of the
				compact to any person or circumstances is held invalid, the validity of the
				remainder of this compact and the applicability of the compact to other persons
				and circumstances are not affected.
				Article XIII—Consistency of
				LanguageThe validity of the
				arrangements and agreements consented to in this compact shall not be affected
				by any insubstantial difference in form or language as may be adopted by the
				various states and provinces.
				Article XIV—Amendment
					This compact may be amended by agreement of
				the party
				jurisdictions.
					.
		2.Inconsistency of LanguageThe validity of the arrangements consented
			 to by this Act shall not be affected by any insubstantial difference in their
			 form or language as adopted by the States and provinces.
		3.Right to alter, amend, or
			 repealThe right to alter,
			 amend, or repeal this Act is hereby expressly reserved.
		
